DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 9-10, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain the tile lower surface “free from relief structure” which was not described in the specification in such a way. For example, the written specification never uses the term “relief” or “relief structure”. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 9-10 depend from cancelled claim 4, which is confusing. It is assumed the claims depend from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-10, 13-14, and 16-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Floover World (WO2017/013501) in view of either Renius (8,585,859) or Bunea (2018/0006598) and in further view of LaBorde (2004/0229020), Miller (2006/0159900), and Hu (10,875,623).
Claims 1, 3, and 9 - Floover World discloses a floor element with a lower surface that is substantially flat and relief structure free (no such structure is taught) for forming a floor covering comprising:
a decorative layer (6); a support layer (2); and
an intermediate layer (the “adhesive layer” reinforces the assembly and improves at least to some degree decorative layer impact resistance because it reinforces the decorative layer) disposed between the decorative layer and the support layer, wherein the decorative layer comprises a brittle material (“ceramic or stone material”, abstract) ,
wherein the floor element comprises edges provided with coupling elements (11, 12) adapted to cooperate with coupling elements of an adjacent similar floor element in the floor covering.
Floover does not disclose the adhesive layer comprises an edge offset relative to a respective edge of the decorative layer. Both Renius and Bunea teach that it is old in the art for an adhesive layer to comprise an edge offset relative to a respective edge of an upper layer or edge (Renius Fig. 9 showing adhesive layer 60 stopping short of edge 44 (“thereby eliminating squeeze out of the adhesive…and eliminating the need for secondary operations to remove or clean excessive flowable adhesive”, col. 4, lines 16-23), and Bunea Figs. 3 and 4 showing adhesive 306 stopping short of an edge after being squeezed after clamping, para, 49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise an edge offset relative to a respective edge of the decorative layer so ensure that adhesive does extend beyond the edge causing grout interference, such a Floover in view of Renius or Bunea configured floor system having the additional benefit of preventing grout breakage, such a benefit taught by LaBorde at element Fig. 2, element 12, para. 8. 
Floover World does not expressly disclose the intermediate reinforcing layer consisting of a thermosetting resin, wherein the resin comprises unsaturated polyester, the resin permeating an open porosity of the decorative layer. Miller discloses that it is old in the art to dispose an intermediate resin adhesive layer (28, para. 26, Miller discloses no adhesive other than the resin, as such, the claim reads on the floor element of the combination, specifically as it relates to the closed, “consisting of” language) between stone decorative (14) and lower support (16) layers, the adhesive bonding together the layers, the resin permeating an open porosity of the decorative layer (“strong adhesive” with “ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer for “achieving a tensile strength in excess of 400 lbf”, para. 26, a Miller resin also improving impact resistance because of the firmer grip between the tile and support layer.
As to the specific claimed resin density and the resin comprising unsaturated polyester, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Miller adhesive to be applied in the claimed density for strength, maximum penetration, and minimum waste, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the intermediate reinforcing layer to consist of a thermosetting resin comprising unsaturated polyester for strength (Examiner remarks that the specification allows for numerous other resins including “epoxy, polyurethane, cyanoacrylate, vinyl ester or acrylic resin”, thus indicating non-criticality of unsaturated polyester resin). 
Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the adhesive covers 90% to 95% of the surface at least because in the floor element of the combination, Miller teaches (Fig. 2) that adhesive layer 28 covers 100% of the surface, such surface coverage being essentially within the claimed range after modification with the secondary references for the benefits of the adhesive not extending beyond the edge causing grout interference and of preventing grout breakage; the adhesive of the floor element of the combination stops just short of the edge to provide the small gap. 
Finally, the references do not expressly teach the claimed resin tensile strength range. Hu teaches a floor element with the claimed resin tensile strength range (para. 32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the resin to have the claimed resin tensile strength range for impact resistance.

Claims 6-7 – Floover World does not teach the claimed viscosity. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the resin to have the claimed viscosity for optimal depth penetration. 

Claim 10 – Floover World does not teach the claimed hardness. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the resin to have the claimed hardness for strength.

Claim 13 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 11, Floover World further teaching the support layer comprises rigid polyvinylchloride (PVC), abstract.

Claim 14 – Floover World does not teach the support layer has a thermal expansion coefficient less than 85 pm/m per °C. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover support layer to have a thermal expansion coefficient less than 85 pm/m per °C for floor system stability, Examiner further indicating that both Floover World and the claimed invention disclose the same PVC support layer material. 

Claim 16 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 11, Floover World further teaching the decorative layer is mounted on the support layer in such a way that when the floor elements are in a coupled condition, an intermediate distance (D) is available between the edges of adjacent decorative layers.

Claim 17 – Floover World discloses a floor covering comprising a plurality of adjacent floor elements, wherein each floor element comprises:
a decorative layer (6) of ceramic material;
a support layer (2) disposed below the decorative layer; and
an intermediate (adhesive) layer in between the decorative layer and the support layer,
wherein the adjacent floor elements further comprise coupling means (11, 12) configured to enable a mechanical coupling with coupling elements of adjacent floor elements, and
wherein the floor covering further comprises a grout filling an intermediate distance (D) separating the decorative layers of the adjacent floor elements (para. 55).
Floover does not disclose the adhesive layer comprises an edge offset relative to a respective edge of the decorative layer. Both Renius and Bunea teach that it is old in the art to for an adhesive layer to comprise an edge offset relative to a respective edge of an upper layer or edge (Renius Fig. 9 showing adhesive layer 60 stopping short of edge 44 (“thereby eliminating squeeze out of the adhesive…and eliminating the need for secondary operations to remove or clean excessive flowable adhesive”, col. 4, lines 16-23), and Bunea Figs. 3 and 4 showing adhesive 306 stopping short of an edge after being squeezed after clamping, para, 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise an edge offset relative to a respective edge of the decorative layer so ensure that adhesive does extend beyond the edge causing grout interference, such a Floover in view of Renius or Bunea configured floor system having the additional benefit of preventing grout breakage, such a benefit taught by LaBorde at element Fig. 2, element 12, para. 8, the Floover in view of Renius or Bunea adhesive edge projectinfg inwardly.
Floover World does not expressly disclose the intermediate reinforcing layer consisting of a thermosetting resin, wherein the resin comprises unsaturated polyester, the resin permeating an open porosity of the decorative layer. Miller discloses that it is old in the art to dispose an intermediate resin adhesive layer (28, para. 26, Miller discloses no adhesive other than the resin, as such, the claim reads on the floor element of the combination, specifically as it relates to the closed, “consisting of” language) between stone decorative (14) and lower support (16) layers, the adhesive bonding together the layers, the resin permeating an open porosity of the decorative layer (“strong adhesive” with “ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer for “achieving a tensile strength in excess of 400 lbf”, para. 26, a Miller resin also improving impact resistance because of the firmer grip between the tile and support layer.
As to the specific claimed resin density and the resin comprising unsaturated polyester, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Miller adhesive to be applied in the claimed density for strength, maximum penetration, and minimum waste, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the intermediate reinforcing layer to consist of a thermosetting resin comprising unsaturated polyester for strength (Examiner remarks that the specification allows for numerous other resins including “epoxy, polyurethane, cyanoacrylate, vinyl ester or acrylic resin”, thus indicating non-criticality of unsaturated polyester resin). 
Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the adhesive covers 80% to 95% of the surface at least because in the floor element of the combination, Miller teaches (Fig. 2) that adhesive layer 28 covers 100% of the surface, such surface coverage being essentially within the claimed range after modification with the secondary references for the benefits of the adhesive not extending beyond the edge causing grout interference and of preventing grout breakage; the adhesive of the floor element of the combination stops just short of the edge to provide the small gap. 
Finally, the references do not expressly teach the claimed resin tensile strength range. Hu teaches a floor element with the claimed resin tensile strength range (para. 32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the resin to have the claimed resin tensile strength range for impact resistance.

Claim 18 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 17, Floover World further teaching the grout at least partially fills an empty space between the decorative layer and the support layer.

Claim 19 - Floover World in view of either Renius or Bunea and in further view of LaBorde and Miller discloses the floor element according to claim 17, Floover World further teaching the grout is epoxy-based, para. 55. 

Claim 15 – is rejected under 35 U.S.C. 103 as being unpatentable over Floover World in view of either Renius or Bunea and in further view of LaBorde, Miller, and Hu, and in further view of Boucke (2020/0063443).
 Floover World does not expressly disclose the coupling elements are configured such that in a coupled condition there is a play between the coupling elements. Boucke discloses coupling elements are configured such that in a coupled condition there is a play between the coupling elements (para. 29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover coupling elements to be configured such that in a coupled condition there is a play between the coupling elements “to compensate expansion, e.g. due to moist absorption by the tiles”, para. 29. 

Claim 20 – is rejected under 35 U.S.C. 103 as being unpatentable over Floover World in view of either Renius or Bunea and in further view of LaBorde, Miller, Lu, and Baert (9,611,659). 
Floover World discloses a floor covering comprising:
a plurality of adjacent floor elements comprising coupling means configured to enable a mechanical coupling with coupling elements of adjacent floor elements, wherein the floor elements comprise:
a decorative layer 6 comprising a ceramic material;
a support layer 2 disposed below the decorative layer;
an intermediate reinforcing layer (adhesive layer) between and bonding together the decorative layer and the support layer.
Floover world does not disclose the adhesive layer consisting of a thermosetting resin, wherein the resin comprises unsaturated polyester, the resin permeating an open porosity of the decorative layer, an underlayer made of a compressible material, the intermediate layer further comprises at least one edge that is offset relative to a respective edge of the decorative layer and projects inwardly with respect to the respective edge of the decorative layer, and the intermediate layer covers between 80% and 95% of the lower surface of the decorative layer. 
Miller discloses that it is old in the art to dispose an intermediate resin adhesive layer (28, para. 26, Miller discloses no adhesive other than the resin, as such, the claim reads on the floor element of the combination, specifically as it relates to the closed, “consisting of” language) between stone decorative (14) and lower support (16) layers, the adhesive bonding together the layers, the resin permeating an open porosity of the decorative layer (“strong adhesive” with “ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise a resin, the intermediate layer disposed between and bonding together the decorative layer and the support layer, the resin permeating an open porosity of the decorative layer for “achieving a tensile strength in excess of 400 lbf”, para. 26. As to the specific claimed resin density and the resin comprising unsaturated polyester, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Miller adhesive to be applied in the claimed density for strength, maximum penetration, and minimum waste, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the intermediate reinforcing layer to consist of a thermosetting resin comprising unsaturated polyester for strength (Examiner remarks that the specification allows for numerous other resins including “epoxy, polyurethane, cyanoacrylate, vinyl ester or acrylic resin”, thus indicating non-criticality of unsaturated polyester resin). 
Baert discloses an underlayer made of a compressible material (“the rigid bottom layer is provided on its bottom side with a cushioning layer”, col. 4, line 33. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Floover World to include an underlayer made of a compressible material to “compensate further for any unevenness on the substrate surface on which the panels are applied”, col. 4, line 37. 
Both Renius and Bunea teach that it is old in the art for an adhesive layer to comprise an edge offset relative to a respective edge of an upper layer or edge (Renius Fig. 9 showing adhesive layer 60 stopping short of edge 44 (“thereby eliminating squeeze out of the adhesive…and eliminating the need for secondary operations to remove or clean excessive flowable adhesive”, col. 4, lines 16-23), and Bunea Figs. 3 and 4 showing adhesive 306 stopping short of an edge after being squeezed after clamping, para, 49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Floover adhesive layer to comprise an edge offset relative to a respective edge of the decorative layer so ensure that adhesive does extend beyond the edge causing grout interference, such a Floover in view of Renius or Bunea configured floor system having the additional benefit of preventing grout breakage, such a benefit taught by LaBorde at element Fig. 2, element 12, para. 8, the Floover World modified by Renius or Bunea adhesive inwardly projecting as claimed.   
Finally, the references do not expressly teach the claimed resin tensile strength range. Hu teaches a floor element with the claimed resin tensile strength range (para. 32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the resin to have the claimed resin tensile strength range for impact resistance.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Argument 1
“Applicant notes that Miller teaches that the adhesive layer is needed in order to cover the support layer to make the support layer waterproof. Thus, Applicant respectfully disagrees with Examiner’s statement that the ceramic tile causes the support layer to be waterproof — if so, then the adhesive layer taught in Miller would not need to cover the support layer in order to make it waterproof. Further, the adhesive layer taught in Miller would not need to be waterproof itself, as the ceramic tile would provide the water resistance”
Response: Miller may teach that the adhesive layer is needed in order to cover the support layer to make the support layer waterproof, but it also teaches that the adhesive layer is needed in order to be “capable of achieving a tensile strength in excess of 400 lbf which in part is attributable to its ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26. 
 
Argument 2
“Miller discloses that the adhesive covers the entirety (100%) of the lower surface of the decorative layer because the adhesive layer extends beyond the edges of the decorative layer itself. This is because the adhesive layer in Miller must also cover those portions of the support layer that are not covered by the decorative layer to render them waterproof. Thus, one of ordinary skill in the art on reading Miller would not have any guidance or motivation to modify its teachings regarding the coverage of the adhesive layer relative to the lower surface of the decorative layer”
Response: Any small lack of waterproofing is negligible compared to the stated benefit of making the combination. 

Argument 3
“Applicant also respectfully disagrees that Miller provides any guidance or motivation to modify the tensile strength or other properties of the adhesive. Miller simply teaches that the adhesive layer has to be sufficiently strong, i.e., it should be a “strong adhesive”, but the type of strength is not disclosed (e.g., Miller does not disclose a tensile strength, a compressive strength, or a hardness factor of the adhesive). One of ordinary skill in the art would therefore assume that this teaching is directed to the bonding strength of the adhesive, and would not have any guidance or motivation to modify the physical properties of the resin to affect the impact resistance of the tile, particularly the decorative layer”, and “Based on the teachings of the cited references, Applicant submits that it is not obvious that an adhesive can improve the impact resistance of a brittle material…None of the references, including Miller, teach that any property of the adhesive, such as the tensile strength, hardness, amount, viscosity (including the ability of the adhesive to permeate into the decorative layer), or bonding strength have any effect on the impact resistance of the overall tile. One of ordinary skill in the art, on reading the references, would not have any guidance or motivation to modify these features of the adhesive and expect there to be any effect on the properties of the tile”
Response: Miller teaches that the adhesive layer is needed in order to be “capable of achieving a tensile strength in excess of 400 lbf which in part is attributable to its ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26. One of ordinary skill in the art might assume that this teaching is directed to the bonding strength of the adhesive, but that does not mean one would not have any guidance or motivation to modify the physical properties of the resin to affect the impact resistance of the tile, particularly the decorative layer at least because the question of whether or not higher tensile strength resin leads to better tile impact resistance appears to be something that could easily be achieved by the ordinary artisan through routine experimentation with varying degrees of higher strength resins until one was chosen that improved impact resistance without lowering some other tile property. Applicant appears to have simply done routine experimentation as to the effect of resin tensile strength on impact resistance.   

   Argument 4
“the claimed intermediate layer provides a surprising reinforcing effect to the decorative layer. See [0027]-[0030] and [0111]- [0114] of the Application as published, discussing the surprising effect of the resin, including the tensile strength, compressive strength, hardness, amount, and viscosity on the impact resistance of the brittle decorative layer. The permeation of the resin into the pores of the decorative layer, and the good adhesion of the layers to one another, also affect the impact resistance of the overall tile” 
Response: Any resin, especially that of Miller, will have at least some reinforcing effect to a decorative layer.

   Argument 5
“the resin may preferably show a hardness value of at least 50 measured on a Shore D scale”
Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, resin harness and viscosity, are determined by routine experimentation and no unexpected results were found.  

Argument 6
“there is no motivation to combine the references”
Response: A specific motivation for every combination in the office action is provided. 

Examiner’s Summary
As mentioned in the 11/02 interview, further defining the intermediate layer as a metal plate in a compressing state would help narrow the claims, as this is not common in the art. The claimed floor element, apart from the obvious offset edge, appears to generally be a modification of the Miller intermediate resin adhesive layer that penetrates the tile to achieve “a tensile strength in excess of 400 lbf which in part is attributable to its ability to penetrate and/or dissolve powder residue occurring in natural stone”, para. 26, such “inventive” modification being manipulating certain resin properties (such as viscosity, hardness, etc.) for optimal system performance, impact resistance being one such performance parameter. Significantly, it is noted that no unexpected results have apparently come from testing floor elements with such claimed specific resin properties.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rackle (2,215, 975) at element 12, and Hansen (7,866,636) at element 10g both teach that it is old in the art to provide a grout channel in an article to provide a better article to adjacent article bond. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BRENT W HERRING/               Primary Examiner, Art Unit 3633